In a declaratory judgment action, plaintiffs and defendant Alfiero cross-appeal from so much of an order of the Supreme Court, Nassau County, dated October 5, 1979, as denied plaintiffs’ motion and said defendant’s cross motion for summary judgment. Order affirmed insofar as *847appealed from, without costs or disbursements. We conclude that summary disposition of this case is not warranted because of fact issues relating to the meaning and significance of the letter from the board of managers to the-plaintiffs, the question of scienter, and defendant Alfiero’s reliance on plaintiffs’ alleged misrepresentations. Accordingly, a trial is required. Hopkins, J. P., Lazer, Hargett and Weinstein, JJ., concur.